Citation Nr: 1748261	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran later testified before a Veterans Law Judge (VLJ) at a videoconference hearing in December 2014.  A transcript has been associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board.  The Veteran indicated in July 2017 that he does not wish to appear at another Board hearing.

This claim was previously before the Board in June 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable (0 percent disabling).  The combined evaluation is 60 percent.  Since the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  In April 2017, the Director of Compensation and Pension found that the Veteran is not entitled to a TDIU on an extraschedular basis.

Reviewing the evidence of record, at March 2009 VA treatment it was noted that the Veteran was laid off from his job as a millwright in April 2007.  The Veteran reported that while working around the house he would forget what he was doing, and there were days when he had anhedonia and could not make himself do anything.  
      
At a September 2009 examination arranged through VA QTC Services the Veteran said that he attended flight school after military service and earned a commercial pilot's license.  He worked in maintenance and construction for 25 years.  His relationships with supervisors were fair, and his relationships with coworkers were good.  The Veteran said that he was fired for lack of coordination.  The VA examiner wrote that the effects of PTSD on the Veteran's employment included forgetfulness, distractibility, and poor work efficiency. Overall, the examiner felt that the Veteran's mental impairment caused occupational and social impairment with deficiencies in most areas, including work. 

The Veteran subsequently had a VA examination for PTSD in December 2010 at which he said he was fired from his last job for not cooperating.  The Veteran reported always being fired from jobs since military service due to an inability to fit into the structure of a work environment.  The examiner wrote that the effects of PTSD on the Veteran's employment were financial hardship and social isolation.  The Veteran additionally reported difficulty establishing and maintaining effective work relationships.  The psychiatric impairment caused occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood.  The Veteran had no difficulty understanding commands.  The examiner also wrote that it was likely that his unemployment was due to problems related to his PTSD, specifically difficulty working with others due to emotional detachment, and anxiety and low motivation.

At July 2012 VA mental health treatment the Veteran said that he was doing "pretty well," although he still had occasional nightmares.  At May 2013 VA mental health treatment the Veteran said that he had "been pretty good" and discussed anxiousness related to an upcoming medical procedure and a relative's financial difficulties.  At February 2014 VA audiology treatment the Veteran reported a gradual decrease in his hearing.

In April 2014 the Veteran had another VA examination for PTSD.  The Veteran said that he had gotten laid off from his last job, but then added that he was fired.  The Veteran reportedly violated a safety rule, but it had not caused harm and the employer knew he was going to work in violation of that rule.  The Veteran had unsuccessfully sued for wrongful termination.  The examiner opined that there was occupational and social impairment with reduced reliability and productivity due to his mental diagnoses.  The Veteran said that his concentration was not as good as it used to be.  He could no longer read a book because his mind would drift.

At May 2015 VA mental health treatment the Veteran said that he still had PTSD symptoms, and it was noted that he felt tired during the day, that his nightmares had worsened, and that he had less energy.  The Veteran said at February 2016 VA mental health treatment that he was feeling depressed because he was not as healthy as he used to be, and in April 2016, that he "was not doing well.  

In March 2016 the Veteran indicated that he had last worked in March 2007 as a maintenance mechanic and that his separation from work was involuntary.  In 2010 he applied for maintenance work.  His education level was one year of college, and he had not had any education or training since he had last worked. 

In light of the above, the Board determines that the competent evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to his service-connected disabilities.  The December 2010 VA examiner felt that it was likely that the Veteran's unemployment was due to problems related to his PTSD, specifically difficulty working with others due to emotional detachment, anxiety, and low motivation.  The other VA examiners felt that the Veteran would be limited in employment settings due to symptoms related to PTSD.  These limitations include forgetfulness, distractibility, and poor work efficiency.  Overall, the record indicates that the Veteran would have difficulty taking direction and working with others.  Furthermore, the service-connected hearing loss and tinnitus would cause additional limitations in employment.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


